11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of I.R. and J.B., children,     * From the 318th District
                                                  Court of Midland County,
                                                  Trial Court No. FM 54,119.

No. 11-13-00153-CV                              * October 31, 2013

                                                * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  McCall, J., and Willson, J.)


      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed.